Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

among

 

REL-TECH ELECTRONICS, INC.,

 

THE SHAREHOLDERS OF REL-TECH ELECTRONICS, INC.,

 

and

 

RF INDUSTRIES, LTD.

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I   DEFINITIONS 1         ARTICLE II   Purchase and
Sale 8 Section 2.01   Purchase and Sale 8 Section 2.02   Purchase Price 9
Section 2.03   Closing Deliverables 9 Section 2.04   Purchase Price Adjustment
10 Section 2.05   Closing 11 Section 2.06   Withholding Tax 12         ARTICLE
III   Representations and Warranties Concerning the Company 12 Section 3.01  
Due Execution 12 Section 3.02   Organization, Authority and Qualification of the
Company 12 Section 3.03   Capitalization 12 Section 3.04   No Subsidiaries 13
Section 3.05   No Conflicts 13 Section 3.06   Financial Statements 13 Section
3.07   Undisclosed Liabilities 14 Section 3.08   Absence of Certain Changes,
Events and Conditions 14 Section 3.09   Material Contracts 16 Section 3.10  
Title to Assets 17 Section 3.11   Condition And Sufficiency of Assets 18 Section
3.12   Intellectual Property 18 Section 3.13   Inventory 18 Section 3.14  
Accounts Receivable 18 Section 3.15   Customers and Suppliers 19 Section 3.16  
Insurance 19 Section 3.17   Legal Proceedings 20 Section 3.18   Compliance With
Laws 20 Section 3.19   Environmental Matters 20 Section 3.20   Employee Benefit
Matters 22 Section 3.21   Employment Matters 25 Section 3.22   Taxes 25 Section
3.23   Books and Records 28 Section 3.24   Brokers 28 Section 3.25   Full
Disclosure 28         ARTICLE IV     28 Section 4.01   Due Execution 28 Section
4.02   Power and Authority 28 Section 4.03   No Conflicts 29 Section 4.04   No
Actions 29 Section 4.05   Broker’s Fees 29 Section 4.06   Shares 29

 

i

 

 

TABLE OF CONTENTS (cont.) 

 

      Page         Section 4.07   Share Consideration 29 Section 4.08   Investor
Representations 29 Section 4.09   Access to Information 30         ARTICLE V  
Representations and Warranties of Buyer 30 Section 5.01   Organization and
Authority of Buyer 30 Section 5.02   No Conflicts 30 Section 5.03   Investment
Purpose 30 Section 5.04   Legal Proceedings 31 Section 5.05   Validity of
Issuance 31         ARTICLE VI   Covenants 31 Section 6.01   Confidentiality 31
Section 6.02   Non-competition 31 Section 6.03   Public Announcements 32 Section
6.04   Further Assurances 32 Section 6.05   LeBlanc Consulting 32 Section 6.06  
Key Employee Employment Arrangements 33 Section 6.07   Location of the Company’s
Facilities 33         ARTICLE VII   Tax Matters 33 Section 7.01   Tax Covenants
33 Section 7.02   Termination of Existing Tax Sharing Agreements 34 Section 7.03
  Tax Indemnification 34 Section 7.04   Straddle Period 34 Section 7.05  
Allocation of Purchase Price 34 Section 7.06   Contests 35 Section 7.07  
Cooperation and Exchange of Information 35 Section 7.08   Tax Treatment of
Indemnification Payments 35 Section 7.09   Survival 35 Section 7.10   Overlap 35
        ARTICLE VIII   Earn-Out Payments 36 Section 8.01   Earn-Out 36        
ARTICLE IX   Indemnification 38 Section 9.01   Survival 38 Section 9.02  
Indemnification by Sellers 38 Section 9.03   Indemnification By Buyer 39 Section
9.04   Certain Limitations 39 Section 9.05   Indemnification Procedures 40
Section 9.06   Payments 42 Section 9.07   Tax Treatment of Indemnification
Payments 42 Section 9.08   Effect of Investigation 42

 

ii

 

 

TABLE OF CONTENTS (cont.)

 

      Page         ARTICLE X   Shareholders’ Representative 42         ARTICLE
XI   Miscellaneous 44 Section 11.01   Expenses 44 Section 11.02   Notices 45
Section 11.03   Interpretation 46 Section 11.04   Headings 46 Section 11.05  
Severability 46 Section 11.06   Entire Agreement 46 Section 11.07   Successors
and Assigns 46 Section 11.08   No Third-party Beneficiaries 46 Section 11.09  
Amendment and Modification 46 Section 11.10   Governing Law 47 Section 11.11  
Specific Performance 47 Section 11.12   Counterparts 47

 

Schedule 1 Sellers’ Information Schedule 2 Third Party Consents Exhibit A
Employment Agreement Exhibit B Form of Key Employee Employment Agreements

 

iii

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated June 5, 2015, is entered
into among RF Industries, Ltd., a Nevada corporation (“Buyer”), Rel-Tech
Electronics, Inc., a Connecticut corporation (the “Company”), and each
shareholder of the Company set forth on Schedule 1 hereto (each such shareholder
individually “Seller” and, collectively, “Sellers” and, together with the
Company, the “Seller Parties” and, together with Buyer, the “Parties”).

 

RECITALS

 

WHEREAS, Sellers collectively own all of the issued and outstanding shares of
common stock (the “Shares”) of the Company; and

 

WHEREAS, Sellers wish to sell to Buyer, and Buyer wishes to purchase from
Sellers, the Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Accounts” has the meaning set forth in Section 2.02.

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 7.05(b).

 

“Annual Financial Statements” has the meaning set forth in Section 3.06.

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Basket” has the meaning set forth in Section 9.04(a).

 

 

 

 

“Benefit Plan” has the meaning set forth in Section 3.20(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in either San Diego, California, or Milford,
Connecticut, are closed.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.02.

 

“Calculation Period” means each of the 12-month periods years ended May 31,
2016, May 31, 2017 and May 31, 2018.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.05.

 

“Closing Cash Consideration” has the meaning set forth in Section 2.02.

 

“Closing Date” has the meaning set forth in Section 2.05.

 

“Closing Working Capital” means: (a) the Target Assets of the Company, less (b)
the Target Liabilities of the Company, determined as of the close of business on
the day immediately preceding the Closing Date.

 

“Closing Working Capital Statement” has the meaning set forth in Section
2.04(a)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 3.03(a).

 

“Company” has the meaning set forth in the preamble.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Direct Claim” has the meaning set forth in Section 9.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Disputed Amounts” has the meaning set forth in Section 2.04(b)(iii).

 

“Dollars or $” means the lawful currency of the United States.

 

“Earn-out Calculation” has the meaning set forth in Section 8.01(b)(i).

 

2

 

 

“Earn-out Calculation Delivery Date” has the meaning set forth in Section
8.01(b)(i).

 

“Earn-out Calculation Objection Notice” has the meaning set forth in Section
8.01(b)(ii).

 

“Earn-out Calculation Statement” has the meaning set forth in Section
8.01(b)(i).

 

“Earn-out Payment” has the meaning set forth in Section 8.01(a).

 

“Earn-out Period” means the period beginning on June 1, 2015 and ending on May
31, 2018.

 

“Earn-out Review Period” has the meaning set forth in Section 8.01(b)(ii).

 

“Employment Agreement” means the Employment Agreement between Ralph Palumbo and
Buyer, in the form attached hereto as Exhibit A.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

3

 

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Gross Profit” means, with respect to any Calculation Period, total net revenues
minus total cost of sales of the Company for such period, based on the Company’s
financial statements. The following rules shall apply in calculating net
revenues and cost of sales: (i) products, parts and other items sold or
transferred by the Company to Buyer (or any subsidiary of Buyer) shall be
recorded as a sale by the Company at a price equal to the price at which the
Company would have sold such product, part to item to a third party; (ii)
products, parts and items purchased or otherwise received by the Company from
Buyer (or any subsidiary of Buyer) shall be recorded as a purchase by the
Company at a price equal to the price at which Buyer would have purchased such
product, part to item from a third party; and (iii) any services provided by the
Company to Buyer (or any subsidiary of Buyer) shall be valued at the price that
the Company would have charged to a third party for such services, and any
services received by the Company from Buyer (or any subsidiary of Buyer) shall
be valued at the price that the Company would have paid for such services to a
third party. For the purposes of calculating Gross Profit, the Company’s
financial statements for any Calculation Period shall be determined in
accordance with GAAP.

 

4

 

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 9.05.

 

“Indemnifying Party” has the meaning set forth in Section 9.05.

 

“Independent Accountant” means CohnReznick, LLP.

 

“Insurance Policies” has the meaning set forth in Section 3.16.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered.

 

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Interim Financial Statements” has the meaning set forth in Section 3.06.

 

“Knowledge of the Company” or “Company’s Knowledge” or any other similar
knowledge qualification, means the actual or constructive knowledge of the
Company, any Seller or any director or officer of the Company, after due
inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Lease” means the certain Lease Agreement, as previously amended and extended,
between D’Amato Investments, LLC and the Company pursuant to which the Company
leases its facilities at 215 Pepes Farm Road, Milford, Connecticut.

 

“Liabilities” has the meaning set forth in Section 3.07.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

5

 

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of the Company or any Seller to consummate the transactions contemplated hereby
on a timely basis.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Material Customers” has the meaning set forth in Section 3.15(a).

 

“Material Suppliers” has the meaning set forth in Section 3.15(b).

 

“Multiemployer Plan” has the meaning set forth in Section 3.20(c).

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.20(a).

 

“Parties” has the meaning set forth in the preamble.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.04(a)(ii).

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

 

“Pre-Tax Income” means, with respect to any Calculation Period the net income of
the Company determined in accordance with GAAP (and subject to the rules used to
calculate net revenues and cost of sales in “Gross Profit,” above), before (i)
income taxes and (ii) amortization and depreciation of assets attributable
solely to the adjustment in those assets as a result of the acquisition of the
Company.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.20(c).

 

6

 

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.04(b)(ii).

 

“Restricted Business” means any commercial entity engaged in design,
manufacturing, assembling, purchasing, selling or distributing
telecommunications and data products, including coaxial or fiber optic cables,
patch cords, and wiring harnesses.

 

“Restricted Period” has the meaning set forth in Section 5.02(a).

 

“Review Period” has the meaning set forth in Section 2.04(b)(i).

 

“SEC Reports” means Buyer’s Annual Report on Form 10-K for the year ended
October 31, 2014 and all other reports filed with the Securities and Exchange
Commission under the Securities Exchange Act of 1934 after the date of such Form
10-K filing.

 

“Securities Act” has the meaning set forth in Section 4.07.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 9.03.

 

“Seller Parties” has the meaning set forth in the preamble.

 

“Shares” has the meaning set forth in the recitals.

 

“Share Consideration” has the meaning set forth in Section 2.02.

 

“Shareholders’ Representative” means Ralph Palumbo.

 

“Statement of Objections” has the meaning set forth in Section 2.04(b)(ii).

 

“Straddle Period” has the meaning set forth in Section 7.04.

 

“Target Assets” means all current assets of the Company determined in accordance
with GAAP applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
Financial Statements for the most recent fiscal year end as if such accounts
were being prepared and audited as of a fiscal year end. The current assets that
are included in the determination of Target Assets include, among other current
assets cash, marketable securities, inventories and accounts receivable that are
collectible in full within the normal course of business, but excluding
receivables from any of the Company’s Affiliates, directors, employees, officers
or stockholders and any of their respective Affiliates.

 

7

 

 

“Target Liabilities” means all current liabilities of the Company determined in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Financial Statements for the most recent fiscal year end as if such accounts
were being prepared and audited as of a fiscal year end. The current liabilities
that are included in the determination of Target Liabilities include, among
other current liabilities, accounts payable, accrued payroll, accrued bonus and
accrued liabilities. Target Liabilities shall not include any fees or
commissions payable to Generational Equity, LLC or any other broker/finder
representing Sellers and/or the Company in the transactions contemplated hereby,
provided that such fees and commissions are, in fact, paid by Sellers as
required by Section 11.01.

 

“Target Working Capital” means $900,000.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Claim” has the meaning set forth in Section 7.06.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the United States of America.

 

“Third Party Claim” has the meaning set forth in Section 9.05(a).

 

“Undisputed Amounts” has the meaning set forth in Section 2.04(b)(iii).

 

“Union” has the meaning set forth in Section 3.21(b).

 

ARTICLE II
Purchase and Sale

 

Section 2.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall
purchase from Sellers, the Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.

 

8

 

 

Section 2.02         Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the Shares shall be up to $3,100,000, subject to adjustment pursuant
to Section 2.04 hereof. The Purchase Price shall be delivered by the Buyer to
the Sellers as follows: (a) a total of $2,100,000 in cash (the “Closing Cash
Consideration”) will be delivered by Buyer to Sellers at the Closing, pro-rata
in the proportion of each Seller’s ownership of the Shares as set forth on
Schedule 1, by wire transfer to the accounts provided on Schedule 1 (the
“Accounts”); (b) a total of 50,467 shares of Buyer’s common stock (the “Share
Consideration”), valued at $200,000 (based on a per share price of $3.96, the
volume weighted average price of Buyer’s common stock during the five trading
days before the Closing Date) will be delivered by Buyer to Sellers at the
Closing, pro-rata in the proportion of each Seller’s ownership of the Shares as
set forth on Schedule 1; and (c) up to a total of $800,000 in additional cash to
be delivered by Buyer to Sellers as set out under Article VIII of this
Agreement. The parties agree to allocate the Purchase Price for tax purposes as
provided in Section 7.05(c).

 

Section 2.03         Closing Deliverables.

 

(a)           At the Closing, Buyer shall deliver to each Seller such Seller’s
pro rata portion of the Closing Cash Consideration, in the manner set forth in
Section 2.02.

 

(b)          At the Closing, Buyer shall deliver to the Shareholders’
Representative:

 

(i)           a counterpart of this Agreement duly executed by Buyer;

 

(ii)          a stock certificate in the name of each Seller representing each
such Seller’s pro rata portion of the Share Consideration; and

 

(iii)         a counterpart of the Employment Agreement duly executed by the
Company.

 

(c)          At the Closing, the Shareholders’ Representative shall deliver (or
cause the Company to deliver) to Buyer:

 

(i)           a counterpart of this Agreement duly executed by each Seller;

 

(ii)          a counterpart of the Employment Agreement duly executed by Ralph
Palumbo;

 

(iii)         all stock certificates evidencing the Shares owned by each Seller,
free and clear of all Encumbrances, duly endorsed in blank or accompanied by
stock powers or other instruments of transfer duly executed in blank, with all
required stock transfer tax stamps affixed thereto;

 

(iv)         those Third Party Consents specified on Schedule 2 hereto;

 

(v)          a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that each Seller is not a foreign person within the meaning of Section 1445 of
the Code;

 

9

 

 

(vi)         a good standing certificate for the Company from the Secretary of
State of the State of Connecticut;

 

(vii)        written resignations, effective as of the Closing Date, of the
officers and directors of the Company and of each of Wilfred LeBlanc, Rosemary
LeBlanc and Noreen Palumbo; and

 

(viii)       a duly executed extension of the Lease pursuant to which the term
of the Lease has been extended by the landlord, on substantially the terms in
effect prior to the extension, for two years.

 

(ix)          evidence that the fees payable to Generational Equity, LLC have
been paid or assumed by the Sellers (and not by the Company) as required by
Section 11.01.

 

Section 2.04        Purchase Price Adjustment.

 

(a)          Post-Closing Adjustment.

 

(i)           Within 10 calendar days after the Closing Date, Buyer shall
prepare and deliver to the Shareholders’ Representative a statement setting
forth its calculation of Closing Working Capital (the “Closing Working Capital
Statement”).

 

(ii)          The post-closing adjustment shall be the amount, if any, by which
the Target Working Capital exceeds the Closing Working Capital (the
“Post-Closing Adjustment”), and shall be paid by Sellers to Buyer as described
below. For the sake of clarity, if the Closing Working Capital exceeds the
Target Working Capital, there shall be no post-closing adjustment.

 

(b)          Examination and Review.

 

(i)            Examination. After receipt of the Closing Working Capital
Statement, the Shareholders’ Representative shall have five calendar days (the
“Review Period”) to review the Closing Working Capital Statement. During the
Review Period, the Shareholders’ Representative shall have full access to the
books and records of the Company, the personnel of, and work papers prepared by,
Buyer to the extent that they relate to the Closing Working Capital Statement
and to such historical financial information (to the extent in Buyer’s
possession) relating to the Closing Working Capital Statement as the
Shareholders’ Representative may reasonably request for the purpose of reviewing
the Closing Working Capital Statement and to prepare a Statement of Objections
(defined below), provided, that such access shall be in a manner that does not
interfere with the normal business operations of Buyer or the Company.

 

10

 

 

(ii)          Objection. On or prior to the last day of the Review Period, the
Shareholders’ Representative may object to the Closing Working Capital Statement
by delivering to Buyer a written statement setting forth the Shareholders’
Representative’s objections in reasonable detail, indicating each disputed item
or amount and the basis for the Shareholders’ Representative’s disagreement
therewith (the “Statement of Objections”). If the Shareholders’ Representative
fails to deliver the Statement of Objections before the expiration of the Review
Period, the Closing Working Capital Statement and the Post-Closing Adjustment,
as the case may be, reflected in the Closing Working Capital Statement shall be
deemed to have been accepted by Sellers. If the Shareholders’ Representative
delivers the Statement of Objections before the expiration of the Review Period,
Buyer and the Shareholders’ Representative shall negotiate in good faith to
resolve such objections within 10 days after the delivery of the Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, the Post-Closing Adjustment and the Closing Working
Capital Statement with such changes as may have been previously agreed in
writing by Buyer and the Shareholders’ Representative, shall be final and
binding.

 

(iii)         Resolution of Disputes. If the Shareholders’ Representative and
Buyer fail to reach an agreement with respect to all of the matters set forth in
the Statement of Objections before expiration of the Resolution Period, then any
amounts remaining in dispute (“Disputed Amounts” and any amounts not so
disputed, the “Undisputed Amounts”) shall be submitted for resolution to the
Independent Accountant who, acting as experts and not arbitrators, shall resolve
the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustment and the Closing Working Capital Statement, as the case may be. The
Parties agree that all adjustments shall be made without regard to materiality.
The Independent Accountant shall only decide the specific items under dispute by
the Parties and their decision for each Disputed Amount must be within the range
of values assigned to each such item in the Closing Working Capital Statement
and the Statement of Objections, respectively.

 

(iv)         Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be borne 50% by Sellers and 50% by Buyer.

 

(v)          Determination by Independent Accountant. The Independent Accountant
shall make a determination as soon as practicable within 30 days (or such
shorter time as the Parties shall agree in writing) after their engagement, and
their resolution of the Disputed Amounts and their adjustments to the Closing
Working Capital Statement and/or the Post-Closing Adjustment shall be conclusive
and binding upon the Parties.

 

(vi)         Payments of Post-Closing Adjustment. Payment of the Post-Closing
Adjustment, if any, shall (A) be due to Buyer (x) within five Business Days of
acceptance of the Closing Working Capital Statement or (y) if there are Disputed
Amounts, then within five Business Days of the resolution described in clause
(v) above; and (B) be paid to Buyer by the Shareholders’ Representative by wire
transfer of immediately available funds to an account designated in writing by
Buyer to the Shareholders’ Representative.

 

(c)           Adjustments for Tax Purposes. Any payments made pursuant to
Section 2.04 shall be treated as an adjustment to the Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

 

Section 2.05         Closing. The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place by the exchange of documents
and instruments via mail, courier, email and/or telecopy and by wire transfer of
funds on the date of execution by the Parties of this Agreement (the “Closing
Date”), unless another time, date or place is agreed to in writing by the
Shareholders’ Representative, the Company and the Buyer.

 

11

 

 

Section 2.06        Withholding Tax. Buyer shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Buyer may be required to deduct
and withhold under any provision of Tax Law. All such withheld amounts shall be
treated as delivered to Sellers hereunder.

 

ARTICLE III
Representations and Warranties Concerning the Company

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, each Seller Party jointly and severally represents and warrants to
Buyer that the statements contained in this Article III are true and correct as
of the date hereof.

 

Section 3.01         Due Execution. This Agreement has been duly executed and
delivered by the Company, and (assuming due authorization, execution and
delivery by the other parties thereto) constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms. The Company has the corporate power and authority necessary to execute
and deliver this Agreement and to perform and consummate the transactions
contemplated hereby. The Company has taken all action necessary to authorize the
execution and delivery by it of this Agreement, the performance of its
obligations hereunder, and the consummation by the Company of the transactions
contemplated hereby.

 

Section 3.02        Organization, Authority and Qualification of the Company.
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Connecticut and has full corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted. Section 3.02 of the Disclosure Schedules sets forth each
jurisdiction in which the Company is licensed or qualified to do business, and
the Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business as currently conducted makes such licensing or
qualification necessary. The Company has the corporate power and authority
necessary to execute and deliver this Agreement and to perform and consummate
the transactions contemplated hereby. The Company has taken all action necessary
to authorize the execution and delivery by it of this Agreement, the performance
of its obligations hereunder, and the consummation by the Company of the
transactions contemplated hereby.

 

Section 3.03         Capitalization.

 

(a)           The authorized capital stock of the Company consists of 1,000
shares of common stock (“Common Stock”), of which 230 shares are issued and
outstanding and constitute the Shares. No shares of preferred stock are
authorized or outstanding. All of the Shares have been duly authorized, are
validly issued, fully paid and non-assessable, and are owned of record and
beneficially by Sellers, free and clear of all Encumbrances. Upon consummation
of the transactions contemplated by this Agreement, Buyer shall own all of the
Shares, representing 100% of the outstanding shares of the Company’s capital
stock, free and clear of all Encumbrances.

 

(b)           All of the Shares were issued in compliance with applicable Laws.
None of the Shares were issued in violation of any agreement, arrangement or
commitment to which any Seller or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

12

 

 

(c)           There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating any
Seller or the Company to issue or sell any shares of capital stock of, or any
other interest in, the Company. The Company does not have outstanding or
authorized any stock appreciation, phantom stock, profit participation or
similar rights. There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Shares.

 

Section 3.04         No Subsidiaries. The Company does not own, or have any
interest in any shares or have an ownership interest in any other Person.

 

Section 3.05         No Conflicts; Consents. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation or by-laws of the Company; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to the Company; (c) except as set forth in Section 3.05 of the
Disclosure Schedules, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which the
Company is a party or by which the Company is bound or to which any of its
properties or assets are subject (including any Material Contract) or any Permit
affecting the properties, assets or business of the Company; or (d) result in
the creation or imposition of any Encumbrance other than Permitted Encumbrances
on any properties or assets of the Company. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Company in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 3.06         Financial Statements. Complete copies of the Company’s
unaudited financial statements, consisting of the balance sheet of the Company
as at December 31 in each of the years 2011, 2012, 2013 and 2014 and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the years then ended (the “Annual Financial Statements”), and unaudited
financial statements consisting of the balance sheet of the Company as at March
31, 2015 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the four- month period then ended (the
“Interim Financial Statements” and together with the Annual Financial
Statements, the “Financial Statements”) have been delivered to Buyer. The
Financial Statements are based on the books and records of the Company, and
fairly present the financial condition of the Company as of the respective dates
they were prepared and the results of the operations of the Company for the
periods indicated. The balance sheet of the Company as of December 31, 2014 is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date” and the balance sheet of the Company as of March 31, 2015 is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”.

 

13

 

 

Section 3.07         Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date,
and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.

 

Section 3.08         Absence of Certain Changes, Events and Conditions. Except
as set forth in Section 3.08 of the Disclosure Schedules, since the Balance
Sheet Date, and other than in the ordinary course of business consistent with
past practice, there has not been, with respect to the Company, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          amendment of the charter, by-laws or other organizational documents
of the Company;

 

(c)          split, combination or reclassification of any shares of its capital
stock;

 

(d)          issuance, sale or other disposition of any of its capital stock, or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its capital stock;

 

(e)          declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

 

(f)           material change in any method of accounting or accounting practice
of the Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(g)          material change in the Company’s cash management practices and its
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(h)          entry into any Contract that would constitute a Material Contract;

 

(i)           incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

 

(j)           transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Balance Sheet or cancellation of any debts or
entitlements;

 

(k)          material damage, destruction or loss (whether or not covered by
insurance) to its property;

 

14

 

 

(l)            any capital investment in, or any loan to, any other Person;

 

(m)          acceleration, termination, material modification to or cancellation
of any material Contract (including, but not limited to, any Material Contract)
to which the Company is a party or by which it is bound;

 

(n)          any material capital expenditures;

 

(o)          imposition of any Encumbrance upon any of the Company properties,
capital stock or assets, tangible or intangible;

 

(p)          (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its current or former employees, officers, directors,
independent contractors or consultants, other than as required by applicable
Law, (ii) change in the terms of employment for any employee or any termination
of any employees, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
independent contractor or consultant;

 

(q)          hiring or promoting any person as or to (as the case may be) an
officer or hiring or promoting any employee below officer except to fill a
vacancy in the ordinary course of business;

 

(r)           adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant, (ii) Benefit Plan or
(iii) collective bargaining or other agreement with a Union, in each case
whether written or oral;

 

(s)          any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders or current or former directors,
officers and employees;

 

(t)           entry into a new line of business or abandonment or discontinuance
of existing lines of business;

 

(u)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(v)          purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $10,000, individually
(in the case of a lease, per annum) or $25,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term),
except for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;

 

(w)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

15

 

 

(x)           action by the Company to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of Buyer in
respect of any Post-Closing Tax Period; or

 

(y)          any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

Section 3.09        Material Contracts.

 

(a)          Section 3.09(a) of the Disclosure Schedules lists each of the
following Contracts of the Company (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property listed or
otherwise disclosed in Section 3.10(b) of the Disclosure Schedules being
“Material Contracts”):

 

(i)           each Contract of the Company involving aggregate consideration in
excess of $10,000 and which, in each case, cannot be cancelled by the Company
without penalty or without more than 90 days’ notice;

 

(ii)          all Contracts that provide for the indemnification by the Company
of any Person or the assumption by the Company of any Tax or other Liability of
any Person;

 

(iii)         all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(iv)         all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which the Company is a party;

 

(v)          all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) to which the Company is a
party and which are not cancellable without material penalty or without more
than 90 days’ notice;

 

(vi)         except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees) of the
Company;

 

(vii)        all Contracts with any Governmental Authority to which the Company
is a party;

 

(viii)       all Contracts that limit or purport to limit the ability of the
Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(ix)         any Contracts to which the Company is a party that provide for any
joint venture, partnership or similar arrangement by the Company;

 

16

 

 

(x)           all Contracts between or among the Company on the one hand and a
Seller or any Affiliate of a Seller (other than the Company) on the other hand;

 

(xi)          all collective bargaining agreements or Contracts with any Union
to which the Company is a party; and

 

(xii)         any other Contract that is material to business or operations the
Company and not previously disclosed pursuant to this Section 3.09.

 

(b)           Each Material Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.

 

Section 3.10         Title to Assets; Real Property.

 

(a)           The Company has good and valid title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Annual Financial Statements or acquired after the Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
All such properties and assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

 

(i)           liens for Taxes not yet due and payable;

 

(ii)          mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the business of the Company;

 

(iii)         easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of the Company; or

 

(iv)         liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company.

 

17

 

 

(b)          Section 3.10(b) of the Disclosure Schedules lists (i) the street
address of each parcel of Real Property; (ii) if such property is leased or
subleased by the Company, the landlord under the lease, the rental amount
currently being paid, and the expiration of the term of such lease or sublease
for each leased or subleased property; and (iii) the current use of such
property. The Company does not own any Real Property. The Company has delivered
or made available to Buyer true, complete and correct copies of all leases
affecting the Real Property. The Company is not a sublessor or grantor under any
sublease or other instrument granting to any other Person any right to the
possession, lease, occupancy or enjoyment of any leased Real Property. The use
and operation of the Real Property in the conduct of the Company’s business do
not violate in any material respect any Law, covenant, condition, restriction,
easement, license, permit or agreement. No material improvements constituting a
part of the Real Property encroach on real property owned or leased by a Person
other than the Company. There are no Actions pending nor, to the Company’s
Knowledge, threatened against or affecting the Real Property or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings.

 

Section 3.11         Condition And Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property currently owned or leased by the Company, together
with all other properties and assets of the Company, are sufficient for the
continued conduct of the Company’s business after the Closing in substantially
the same manner as conducted prior to the Closing and constitute all of the
rights, property and assets necessary to conduct the business of the Company as
currently conducted.

 

Section 3.12         Intellectual Property. The Company does not own any
Intellectual Property, nor does it utilize any Intellectual Property that is
material to its business.

 

Section 3.13         Inventory. All inventory of the Company, whether or not
reflected in the Balance Sheet, consists of a quality and quantity usable and
salable in the ordinary course of business consistent with past practice, except
for obsolete, damaged, defective or slow-moving items that have been written off
or written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by the Company free and clear of all
Encumbrances, and no inventory is held on a consignment basis. The quantities of
each item of inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Company.

 

Section 3.14         Accounts Receivable. The accounts receivable reflected on
the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Company, are collectible in full within the normal course of business. The
reserve for bad debts shown on the Interim Balance Sheet or, with respect to
accounts receivable arising after the Interim Balance Sheet Date, on the
accounting records of the Company have been determined in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
disclosures normally made in footnotes.

 

18

 

 

Section 3.15         Customers and Suppliers.

 

(a)           Section 3.15(a) of the Disclosure Schedules sets forth (i) each
customer who has paid aggregate consideration to the Company for goods or
services rendered in an amount greater than or equal to $25,000 for each of the
two most recent fiscal years (collectively, the “Material Customers”); and (ii)
the amount of consideration paid by each Material Customer during such periods.
The Company has not received any notice, and has no reason to believe, that any
of its Material Customers has ceased, or intends to cease after the Closing, to
use its goods or services or to otherwise terminate or materially reduce its
relationship with the Company.

 

(b)          Section 3.15(b) of the Disclosure Schedules sets forth (i) each
supplier to whom the Company has paid consideration for goods or services
rendered in an amount greater than or equal to $25,000 for each of the two most
recent fiscal years (collectively, the “Material Suppliers”); and (ii) the
amount of purchases from each Material Supplier during such periods. The Company
has not received any notice, and has no reason to believe, that any of its
Material Suppliers has ceased, or intends to cease, to supply goods or services
to the Company or to otherwise terminate or materially reduce its relationship
with the Company.

 

Section 3.16        Insurance. Section 3.16 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company or
its Affiliates and relating to the assets, business, operations, employees,
officers and directors of the Company (collectively, the “Insurance Policies”)
and true and complete copies of such Insurance Policies have been made available
to Buyer. Such Insurance Policies are in full force and effect and shall remain
in full force and effect following the consummation of the transactions
contemplated by this Agreement. None of the Company, the Sellers or any of their
Affiliates have received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of the Company. All such Insurance Policies (a) are valid
and binding in accordance with their terms; (b) are provided by carriers who are
financially solvent; and (c) have not been subject to any lapse in coverage.
There are no claims related to the business of the Company pending under any
such Insurance Policies as to which coverage has been questioned, denied or
disputed or in respect of which there is an outstanding reservation of rights.
The Company is not in default under, nor has it otherwise failed to comply with,
in any material respect, any provision contained in any such Insurance Policy.
The Insurance Policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to the Company and are sufficient for
compliance with all applicable Laws and Contracts to which the Company is a
party or by which it is bound.

 

19

 

 

Section 3.17        Legal Proceedings; Governmental Orders.

 

(a)          There are no Actions pending or, to the Company’s Knowledge,
threatened (a) against or by the Company affecting any of its properties or
assets; or (b) against or by the Company that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of its
properties or assets.

 

Section 3.18        Compliance With Laws; Permits.

 

(a)          The Company has complied, and is now complying, with all Laws
applicable to it or its business, properties or assets.

 

(b)          All Permits required for the Company to conduct its business have
been obtained by it and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 3.18(b) of the Disclosure Schedules lists all current Permits
issued to the Company, including the names of the Permits and their respective
dates of issuance and expiration. No event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Permit set forth in Section
3.18(b) of the Disclosure Schedules.

 

Section 3.19        Environmental Matters.

 

(a)          The Company is currently and has been in compliance with all
Environmental Laws and has not, nor has any Seller, received from any Person
any: (i) Environmental Notice or Environmental Claim; or (ii) written request
for information pursuant to Environmental Law, which, in each case, either
remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.

 

(b)          The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.19(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of the Company and all such Environmental Permits are in
full force and effect and shall be maintained in full force and effect by the
Company through the Closing Date in accordance with Environmental Law, and the
Company is not aware of any condition, event or circumstance that might prevent
or impede, after the Closing Date, the ownership, lease, operation or use of the
business or assets of the Company as currently carried out. With respect to any
such Environmental Permits, the Company has undertaken all measures necessary to
facilitate transferability of the same, and the Company is not aware of any
condition, event or circumstance that might prevent or impede the
transferability of the same, nor have they received any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

20

 

 

(c)           No real property currently or formerly owned, operated or leased
by the Company is listed on, or has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(d)          There has been no Release of Hazardous Materials in contravention
of Environmental Law with respect to the business or assets of the Company or
any real property currently or formerly owned, operated or leased by the
Company, and the Company has not received an Environmental Notice that any real
property currently or formerly owned, operated or leased in connection with the
business of the Company (including soils, groundwater, surface water, buildings
and other structure located on any such real property) has been contaminated
with any Hazardous Material which could reasonably be expected to result in an
Environmental Claim against, or a violation of Environmental Law or term of any
Environmental Permit by, the Company.

 

(e)          Section 3.19(e) of the Disclosure Schedules contains a complete and
accurate list of all active or abandoned aboveground or underground storage
tanks owned or operated by the Company.

 

(f)           Section 3.19(f) of the Disclosure Schedules contains a complete
and accurate list of all off-site Hazardous Materials treatment, storage, or
disposal facilities or locations used by the Company and any predecessors as to
which the Company may retain liability, and none of these facilities or
locations has been placed or proposed for placement on the National Priorities
List (or CERCLIS) under CERCLA, or any similar state list, and the Company has
not received any Environmental Notice regarding potential liabilities with
respect to such off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company.

 

(g)          The Company has not retained or assumed, by contract or operation
of Law, any liabilities or obligations of third parties under Environmental Law.

 

(h)          The Company has provided or otherwise made available to Buyer and
listed in Section 3.19(h) of the Disclosure Schedules: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company or any currently or formerly
owned, operated or leased real property which are in the possession or control
of the Company related to compliance with Environmental Laws, Environmental
Claims or an Environmental Notice or the Release of Hazardous Materials; and
(ii) any and all material documents concerning planned or anticipated capital
expenditures required to reduce, offset, limit or otherwise control pollution
and/or emissions, manage waste or otherwise ensure compliance with current or
future Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).

 

(i)           The Company is not aware of nor does it reasonably anticipate, as
of the Closing Date, any condition, event or circumstance concerning the Release
or regulation of Hazardous Materials that might, after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the business or assets of the Company as
currently carried out.

 

21

 

 

Section 3.20        Employee Benefit Matters.

 

(a)          Section 3.20(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company for the benefit of any current or former employee,
officer, director, retiree, independent contractor or consultant of the Company
or any spouse or dependent of such individual, or under which the Company or any
of its ERISA Affiliates has or may have any Liability, or with respect to which
Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 3.20(a) of the
Disclosure Schedules, each, a “Benefit Plan”). The Company has separately
identified in Section 3.20(a) of the Disclosure Schedules (i) each Benefit Plan
that contains a change in control provision and (ii) each Benefit Plan that is
maintained, sponsored, contributed to, or required to be contributed to by the
Company primarily for the benefit of employees outside of the United States (a
“Non-U.S. Benefit Plan”).

 

(b)          With respect to each Benefit Plan, the Company has made available
to Buyer accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any summary plan
descriptions, summaries of material modifications, employee handbooks and any
other written communications (or a description of any oral communications)
relating to any Benefit Plan; (v) in the case of any Benefit Plan that is
intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; (vi) in the case of any Benefit Plan for which a Form 5500 is required
to be filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the two most recently completed plan years;
(viii) the most recent nondiscrimination tests performed under the Code; and
(ix) copies of material notices, letters or other correspondence from the
Internal Revenue Service, Department of Labor, Pension Benefit Guaranty
Corporation or other Governmental Authority relating to the Benefit Plan.

 

22

 

 

(c)           Each Benefit Plan and related trust (other than any multiemployer
plan within the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”))
has been established, administered and maintained in accordance with its terms
and in compliance with all applicable Laws (including ERISA, the Code and any
applicable local Laws). Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Benefit Plan”) is so qualified and has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified and that the plan and the trust
related thereto are exempt from federal income taxes under Sections 401(a) and
501(a), respectively, of the Code, and nothing has occurred that could
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject the Company or any of its
ERISA Affiliates or, with respect to any period on or after the Closing Date,
Buyer or any of its Affiliates, to a penalty under Section 502 of ERISA or to
tax or penalty under Section 4975 of the Code. All benefits, contributions and
premiums relating to each Benefit Plan have been timely paid in accordance with
the terms of such Benefit Plan and all applicable Laws and accounting
principles, and all benefits accrued under any unfunded Benefit Plan have been
paid, accrued or otherwise adequately reserved to the extent required by, and in
accordance with, GAAP. All Non-U.S. Benefit Plans that are intended to be funded
and/or book-reserved are funded and/or book-reserved, as appropriate, based upon
reasonable actuarial assumptions.

 

(d)           Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or applicable local Law relating to employee benefit plans; (ii) failed
to timely pay premiums to the Pension Benefit Guaranty Corporation; (iii)
withdrawn from any Benefit Plan; or (iv) engaged in any transaction which would
give rise to liability under Section 4069 or Section 4212(c) of ERISA.

 

(e)           With respect to each Benefit Plan (i) no such plan is a “multiple
employer plan” within the meaning of Section 413(c) of the Code or a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA); (ii) no
Action has been initiated by the Pension Benefit Guaranty Corporation to
terminate any such plan or to appoint a trustee for any such plan; (iii) no such
plan is subject to the minimum funding standards of Section 412 of the Code or
Title IV of ERISA, and none of the assets of the Company or any ERISA Affiliate
is, or may reasonably be expected to become, the subject of any lien arising
under Section 302 of ERISA or Section 412(a) of the Code, (iv) no such plan is
subject to the minimum funding standards of Section 412 of the Code or Title IV
of ERISA, and no plan listed in Section 3.20(e) of the Disclosure Schedules has
failed to satisfy the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code; and (v) no “reportable event,” as defined in Section
4043 of ERISA, has occurred with respect to any such plan.

 

(f)           Each Benefit Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without material
liabilities to Buyer, the Company or any of their Affiliates other than ordinary
administrative expenses typically incurred in a termination event. The Company
has no commitment or obligation and has not made any representations to any
employee, officer, director, independent contractor or consultant, whether or
not legally binding, to adopt, amend, modify or terminate any Benefit Plan or
any collective bargaining agreement, in connection with the consummation of the
transactions contemplated by this Agreement or otherwise.

 

23

 

 

(g)          Other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan provides post-termination or retiree welfare
benefits to any individual for any reason, and neither the Company nor any of
its ERISA Affiliates has any Liability to provide post-termination or retiree
welfare benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination
or retiree welfare benefits.

 

(h)          There is no pending or, to the Company’s Knowledge, threatened
Action relating to a Benefit Plan (other than routine claims for benefits), and
no Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(i)           There has been no amendment to, announcement by the Company or any
of its Affiliates relating to, or change in employee participation or coverage
under, any Benefit Plan or collective bargaining agreement that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year with respect to any
director, officer, employee, independent contractor or consultant, as
applicable. None of the Company or any of its Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
independent contractor or consultant, whether or not legally binding, to adopt,
amend, modify or terminate any Benefit Plan or any collective bargaining
agreement.

 

(j)            Each Benefit Plan that is subject to Section 409A of the Code has
been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.

 

(k)           Each individual who is classified by the Company as an independent
contractor has been properly classified for purposes of participation and
benefit accrual under each Benefit Plan.

 

(l)            Neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of the
Company to severance pay or any other payment; (ii) accelerate the time of
payment, funding or vesting, or increase the amount of compensation due to any
such individual; (iii) limit or restrict the right of the Company to merge,
amend or terminate any Benefit Plan; (iv) increase the amount payable under or
result in any other material obligation pursuant to any Benefit Plan; (v) result
in “excess parachute payments” within the meaning of Section 280G(b) of the
Code; or (vi) require a “gross-up” or other payment to any “disqualified
individual” within the meaning of Section 280G(c) of the Code.

 

24

 

 

Section 3.21         Employment Matters.

 

(a)           Section 3.21(a) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the Company
as of the date hereof, including any employee who is on a leave of absence of
any nature, paid or unpaid, authorized or unauthorized, and sets forth for each
such individual the following: (i) name; (ii) title or position (including
whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof. As of the date hereof, all compensation, including wages,
commissions and bonuses, payable to all employees, independent contractors or
consultants of the Company for services performed on or prior to the date hereof
have been paid in full (or accrued in full on the balance sheet contained in the
Closing Working Capital Statement) and there are no outstanding agreements,
understandings or commitments of the Company with respect to any compensation,
commissions or bonuses.

 

(b)          The Company is not, and has not been for the past five years, a
party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five years, any Union
representing or purporting to represent any employee of the Company, and no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining. There has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting the
Company or any of its employees. The Company has no duty to bargain with any
Union.

 

(c)           The Company is and has been in compliance with all applicable Laws
pertaining to employment and employment practices, including all Laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. All individuals characterized and
treated by the Company as independent contractors or consultants are properly
treated as independent contractors under all applicable Laws. All employees of
the Company classified as exempt under the Fair Labor Standards Act and state
and local wage and hour laws are properly classified. There are no Actions
against the Company pending, or to the Company’s Knowledge, threatened to be
brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment of any current or former applicant, employee,
consultant or independent contractor of the Company, including, without
limitation, any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay, wage and hours or any other
employment related matter arising under applicable Laws.

 

Section 3.22         Taxes. Except as set forth in Section 3.22 of the
Disclosure Schedules:

 

(a)           All Tax Returns required to be filed on or before the Closing Date
by the Company have been, or will be, timely filed. Such Tax Returns are, or
will be, true, complete and correct in all respects. All Taxes due and owing by
the Company (whether or not shown on any Tax Return) have been, or will be,
timely paid.

 

25

 

 

(b)          The Company has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)           No claim has been made by any taxing authority in any jurisdiction
where the Company does not file Tax Returns that it is, or may be, subject to
Tax by that jurisdiction.

 

(d)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of the Company.

 

(e)          The amount of the Company’s Liability for unpaid Taxes for all
periods ending on or before April 30, 2015 does not, in the aggregate, exceed
the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of the Company’s Liability for
unpaid Taxes for all periods following the end of the most recent period covered
by the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
(and which accruals shall not exceed comparable amounts incurred in similar
periods in prior years).

 

(f)           Section 3.22(f) of the Disclosure Schedules sets forth:

 

(i)           the taxable years of the Company as to which the applicable
statutes of limitations on the assessment and collection of Taxes have not
expired;

 

(ii)          those years for which examinations by the taxing authorities have
been completed; and

 

(iii)         those taxable years for which examinations by taxing authorities
are presently being conducted.

 

(g)          All deficiencies asserted, or assessments made, against the Company
as a result of any examinations by any taxing authority have been fully paid.

 

(h)          The Company is not a party to any Action by any taxing authority.
There are no pending or threatened Actions by any taxing authority.

 

(i)           The Company has delivered to Buyer copies of all federal, state,
local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all Tax periods ending after January 1, 2010.

 

(j)           There are no Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the assets of the Company.

 

26

 

 

(k)           The Company is not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement.

 

(l)           No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Company.

 

(m)          The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

 

(n)           The Company will not be required to include any item of income in,
or exclude any item or deduction from, taxable income for any taxable period or
portion thereof ending after the Closing Date as a result of:

 

(i)           any change in a method of accounting under Section 481 of the Code
(or any comparable provision of state, local or foreign Tax Laws), or use of an
improper method of accounting, for a taxable period ending on or prior to the
Closing Date;

 

(ii)          an installment sale or open transaction occurring on or prior to
the Closing Date;

 

(iii)         a prepaid amount received on or before the Closing Date;

 

(iv)         any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law; or

 

(v)          any election under Section 108(i) of the Code.

 

(o)          No Seller is a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2. The Company is not, nor has it been, a United
States real property holding corporation (as defined in Section 897(c)(2) of the
Code) during the applicable period specified in Section 897(c)(1)(a) of the
Code.

 

(p)          The Company has not been a “distributing corporation” or a
“controlled corporation” in connection with a distribution described in Section
355 of the Code.

 

(q)          The Company is not, and has not been, a party to, or a promoter of,
a “reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

(r)           There is currently no limitation on the utilization of net
operating losses, capital losses, built-in losses, tax credits or similar items
of the Company under Sections 269, 382, 383, 384 or 1502 of the Code and the
Treasury Regulations thereunder (and comparable provisions of state, local or
foreign Law).

 

27

 

 

(s)           Section 3.22(s) of the Disclosure Schedules sets forth all foreign
jurisdictions in which the Company is subject to Tax, is engaged in business or
has a permanent establishment. The Company has not entered into a gain
recognition agreement pursuant to Treasury Regulations Section 1.367(a)-8. The
Company has not transferred an intangible the transfer of which would be subject
to the rules of Section 367(d) of the Code.

 

Section 3.23        Books and Records. The minute books and stock record books
of the Company have been made available to Buyer. To the Company’s knowledge,
the minute books and stock records of the Company that have been made available
to Buyer represent all of the written records of meetings, and actions taken by
written consent of, the stockholders, the board of directors and any committees
of the board of directors of the Company in existence, and no minutes, written
resolutions stock records have been prepared that were not made available to
Buyer. At the Closing, all of those books and records will be in the possession
of the Company.

 

Section 3.24        Brokers. Except for fees payable to Generational Equity, LLC
by the Sellers as required by Section 11.01, no broker, finder or investment
banker is entitled to any brokerage, finders or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.

 

Section 3.25        Full Disclosure. No representation or warranty by the
Company in this Agreement and no statement contained in the Disclosure Schedules
to this Agreement or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

ARTICLE IV

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedule, each Seller severally and not jointly, represents and warrants to
Buyer that the statements contained in this Article IV as true and correct as of
the date hereof.

 

Section 4.01        Due Execution. This Agreement has been duly executed and
delivered by such Seller, and (assuming due authorization, execution and
delivery by the other parties thereto) constitutes a legal, valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms.

 

Section 4.02        Power and Authority. Such Seller has the requisite
competence and authority to execute and deliver this Agreement and to perform
and consummate the transactions contemplated hereby. Such Seller has taken all
action necessary to authorize the execution and delivery by such Seller of this
Agreement, the performance of such Seller’s obligations hereunder, and the
consummation by such Seller of the transactions contemplated hereby.

 

28

 

 

Section 4.03        No Conflicts; Consents. The execution, delivery and
performance by such Seller of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to such Seller; (b) require the consent, notice or other action
by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract to which such Seller is a party or by which such Seller is bound or to
which any of his or her properties or assets are subject or any Permit affecting
his or her properties, assets or business; (c) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on any
properties or assets of the Company (including the Shares); or (d) trigger any
rights of first refusal, preferential purchase or similar rights with respect to
any of the Shares. No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to such Seller in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 4.04        No Actions; Status of Seller. There are no Actions pending
or, to such Seller’s Knowledge, threatened against or by such Seller (a) that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement, or (b) resulting from or related to the
insolvency of such Seller. No event has occurred or circumstances exist that may
give rise to, or serve as a basis for, any such Action.

 

Section 4.05        Broker’s Fees. Such Seller has no liability or obligation to
pay any compensation to any broker, finder or agent with respect to the
transactions contemplated hereby for which Buyer or the Company could become
directly or indirectly liable.

 

Section 4.06        Shares; Seller Information. Such Seller holds of record and
owns beneficially the number of Shares as set forth next to such Seller’s name
in Schedule 1, free and clear of any Encumbrances. Schedule 1 also sets forth
the address, state of residence and social security number of such Seller as of
the date hereof. Such Seller is not a party to any Contract (other than this
Agreement) that could require such Seller to sell, transfer, or otherwise
dispose of any shares of the Company. Such Seller is not a party to any other
Contract with respect to any shares of the Company.

 

Section 4.07        Share Consideration. Such Seller understands and
acknowledges that (i) none of the Share Consideration has been registered under
the Securities Act of 1933, as amended (the “Securities Act”) and such shares
are therefore restricted securities; (ii) none of the Share Consideration may be
sold or transferred unless registered under the Securities Act or an exemption
from such registration is available; and (iii) a legend to that effect will be
placed on the certificates representing the Share Consideration.

 

Section 4.08        Investor Representations. Such Seller (i) is an accredited
investor as defined in Regulation D under the Securities Act; (ii) is acquiring
the Share Consideration for his or her own account for investment and not with a
view to the distribution thereof except in compliance with the Securities Act or
an exemption available thereunder; and (iii) has been granted the opportunity to
investigate the business and affairs of Buyer and to ask questions of its
officers and employees, and has availed himself or herself of such opportunity.

 

29

 

 

Section 4.09        Access to Information. Such Seller acknowledges that he or
she has reviewed the SEC Reports and has been afforded: (i) the opportunity to
ask such questions as he or she has deemed necessary of, and to receive answers
from, representatives of Buyer concerning the terms and conditions of the sale
of Buyer’s common stock and the merits and risks of investing in Buyer’s common
stock; (ii) access to information, including copies of any exhibits to the SEC
Reports, about Buyer and its financial condition, results of operations,
business, properties, management and prospects sufficient to enable him or her
to evaluate his or her investment; and (iii) the opportunity to obtain such
additional information that Buyer possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Neither such inquiries nor any other investigation
conducted by or on behalf of such Seller or his or her purchaser representatives
or counsel shall modify, amend or affect such Seller’s right to rely on the
truth, accuracy and completeness of the SEC Reports and Buyer’s representations
and warranties contained in this Agreement.

 

ARTICLE V
Representations and Warranties of Buyer

 

Buyer represents and warrants to each Seller that the statements contained in
this Article V are true and correct as of the date hereof.

 

Section 5.01        Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Nevada. Buyer has full corporate power and authority to enter into this
Agreement to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by the Company and each Seller)
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms.

 

Section 5.02        No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except for such filings as
may be required under the federal and state securities laws.

 

Section 5.03        Investment Purpose. Buyer is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Shares are not registered under the Securities Act, or any state securities
laws, and that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.

 

30

 

 

Section 5.04         Legal Proceedings. There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Section 5.05         Validity of Issuance. The Share Consideration, when issued
in accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable.

 

ARTICLE VI
Covenants

 

Section 6.01          Confidentiality. From and after the Closing, each Seller
shall hold in confidence any and all information, whether written or oral,
concerning the Company, except to the extent that such Seller can show that such
information (a) is generally available to and known by the public through no
fault of such Seller, any of his or her Affiliates or their respective
Representatives; or (b) is lawfully acquired by such Seller, any of his or her
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If a Seller or any of his or her Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, such Seller
shall promptly notify Buyer in writing and shall disclose only that portion of
such information which such Seller is advised by his or her counsel in writing
is legally required to be disclosed, provided that such Seller shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.

 

Section 6.02          Non-competition; Non-solicitation

 

(a)           For a period of three years commencing on the Closing Date (the
“Restricted Period”), each Seller agrees that he or she shall not, and that he
or she shall not permit any of his or her Affiliates to, directly or indirectly,
(i) engage in or assist others in engaging in the Restricted Business in the
Territory; (ii) have an interest in any Person that engages directly or
indirectly in the Restricted Business in the Territory in any capacity,
including as a partner, shareholder, member, employee, principal, agent, trustee
or consultant; or (iii) intentionally interfere in any material respect with the
business relationships (whether formed prior to or after the date of this
Agreement) between the Company and customers or suppliers of the Company.
Notwithstanding the foregoing, each Seller may own, directly or indirectly,
solely as an investment, securities of any Person traded on any national
securities exchange if such Seller is not a controlling Person of, or a member
of a group which controls, such Person and does not, directly or indirectly
(including with his or her spouse), own 5% or more of any class of securities of
such Person.

 

(b)          During the Restricted Period, each Seller agrees that he or she
shall not, and that he or she shall not permit any of his or her Affiliates to,
directly or indirectly, hire or solicit any employee of the Company or encourage
any such employee to leave such employment or hire any such employee who has
left such employment, except pursuant to a general solicitation which is not
directed specifically to any such employees; provided, that nothing in this
Section 6.02(b) shall prevent a Seller or any of his or her Affiliates from
hiring (i) any employee whose employment has been terminated by the Company or
Buyer or (ii) after 180 days from the date of termination of employment, any
employee whose employment has been terminated by the employee.

 

31

 

 

(c)           During the Restricted Period, each Seller agrees that he or she
shall not, and shall not permit any of his or her Affiliates to, directly or
indirectly, solicit or entice, or attempt to solicit or entice, any clients or
customers of the Company or potential clients or customers of the Company for
purposes of diverting their business or services from the Company.

 

(d)           Each Seller acknowledges that a breach or threatened breach of
this Section 6.02 would give rise to irreparable harm to Buyer, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such Seller of any such obligations,
Buyer shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

 

(e)           Each Seller acknowledges that the restrictions contained in this
Section 6.02 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.02 should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
6.02 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.03        Public Announcements. Unless otherwise required by
applicable Law (based upon the reasonable advice of counsel), no Seller shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of Buyer, and the parties shall cooperate as to the timing
and contents of any such announcement.

 

Section 6.04        Further Assurances. Following the Closing, each Party shall,
and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

 

Section 6.05        LeBlanc Consulting. For the 36-month period following the
Closing Date, Wilfred LeBlanc shall be available to provide consulting services
to the Company at the rate of compensation of $75 per hour, at the request of
Buyer or the Company.

 

32

 

 

Section 6.06         Key Employee Employment Arrangements. Effective as of the
Closing, Buyer will cause the Company to offer to employ each of John Barago,
Richard Benoit, Wilfred LeBlanc III, Robert Benoit and Neryra Sanabria, each
pursuant to an employment agreement in the form attached hereto as Exhibit B.

 

Section 6.07        Location of the Company’s Facilities. Buyer hereby agrees
that it will not, without the prior written approval of Seller, relocate the
Company’s principal facilities from its current location at 215 Pepes Farm Road,
Milford, Connecticut, during the term of the Lease.

 

ARTICLE VII
Tax Matters

 

Section 7.01        Tax Covenants.

 

(a)          Without the prior written consent of Buyer, no Seller shall, to the
extent it may affect, or relate to, the Company, make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Buyer or the Company in respect of any Post-Closing Tax Period. Each Seller
agrees that Buyer is to have no liability for any Tax resulting from any action
of any Seller and agrees to indemnify and hold harmless Buyer and the Company
against any such Tax or reduction of any Tax asset.

 

(b)          All transfer, documentary, sales, use, stamp, registration, value
added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement (including any real property transfer
Tax and any other similar Tax) shall be borne and paid by Sellers when due. The
Shareholders’ Representative shall, at Sellers’ expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and Buyer shall
cooperate with respect thereto as necessary).

 

(c)          The Shareholders’ Representative shall prepare, or cause to be
prepared, all Tax Returns required to be filed by the Company after the Closing
Date with respect to a Pre-Closing Tax Period. Any such Tax Return shall be
prepared in a manner consistent with past practice (unless otherwise required by
Law) and without a change of any election or any accounting method and shall be
submitted by the Shareholders’ Representative to Buyer (together with schedules,
statements and, to the extent requested by Buyer, supporting documentation) at
least 45 days prior to the due date (including extensions) of such Tax Return.
If Buyer objects to any item on any such Tax Return, it shall, within ten days
after delivery of such Tax Return, notify the Shareholders’ Representative in
writing that it so objects, specifying with particularity any such item and
stating the specific factual or legal basis for any such objection. If a notice
of objection shall be duly delivered, the Shareholders’ Representative and Buyer
shall negotiate in good faith and use their reasonable best efforts to resolve
such items. If Buyer and the Shareholders’ Representative are unable to reach
such agreement within ten days after receipt by the Shareholders’ Representative
of such notice, the disputed items shall be resolved by the Independent
Accountant and any determination by the Independent Accountant shall be final.
The Independent Accountant shall resolve any disputed items within twenty days
of having the item referred to it pursuant to such procedures as it may require.
If the Independent Accountant is unable to resolve any disputed items before the
due date for such Tax Return, the Tax Return shall be filed as prepared by the
Shareholders’ Representative and then amended to reflect the Independent
Accountant’s resolution. The costs, fees and expenses of the Independent
Accountant shall be borne equally by Buyer and Sellers. The preparation and
filing of any Tax Return of the Company that does not relate to a Pre-Closing
Tax Period shall be exclusively within the control of Buyer.

 

33

 

 

Section 7.02        Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date none of the
Company, Sellers or any of Sellers’ Affiliates or their respective
Representatives shall have any further rights or liabilities thereunder.

 

Section 7.03         Tax Indemnification. Sellers shall jointly and severally
indemnify the Company, Buyer, and each Buyer Indemnitee and hold them harmless
from and against (a) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 3.22; (b) any Loss attributable to
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VII; (c) all Taxes of the
Company or relating to the business of the Company for all Pre-Closing Tax
Periods; (d) all Taxes of any member of an affiliated, consolidated, combined or
unitary group of which the Company (or any predecessor of the Company) is or was
a member on or prior to the Closing Date by reason of a liability under Treasury
Regulation Section 1.1502-6 or any comparable provisions of foreign, state or
local Law; and (e) any and all Taxes of any person imposed on the Company
arising under the principles of transferee or successor liability or by
contract, relating to an event or transaction occurring before the Closing Date,
in each of the above cases, together with any out-of-pocket fees and expenses
(including attorneys’ and accountants’ fees) incurred in connection therewith.
Sellers shall reimburse Buyer for any Taxes of the Company that are the
responsibility of Sellers pursuant to this Section 7.03 within ten Business Days
after payment of such Taxes by Buyer or the Company.

 

Section 7.04         Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)           in the case of Taxes (i) based upon, or related to, income,
receipts, profits, wages, capital or net worth, (ii) imposed in connection with
the sale, transfer or assignment of property, or (iii) required to be withheld,
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date; and

 

(b)          in the case of other Taxes, deemed to be the amount of such Taxes
for the entire period multiplied by a fraction the numerator of which is the
number of days in the period ending on the Closing Date and the denominator of
which is the number of days in the entire period.

 

Section 7.05         Allocation of Purchase Price. Following the Closing, Buyer
shall engage an independent valuation firm to allocate the Purchase Price and
the Liabilities of the Company (plus other relevant items) among the assets of
the Company for all purposes (including Tax and financial accounting) and
prepare an allocation schedule (the “Allocation Schedule”). Buyer and Sellers
agree to use the allocations set forth on the Allocation Schedule for all Tax
and accounting purposes.

 

34

 

 

Section 7.06         Contests. Buyer agrees to give written notice to the
Shareholders’ Representative of the receipt of any written notice by the
Company, Buyer or any of Buyer’s Affiliates which involves the assertion of any
claim, or the commencement of any Action, in respect of which an indemnity may
be sought by Buyer pursuant to this Article VII (a “Tax Claim”); provided, that
failure to comply with this provision shall not affect Buyer’s right to
indemnification hereunder. Buyer shall control the contest or resolution of any
Tax Claim; provided, however, that Buyer shall obtain the prior written consent
of the Shareholders’ Representative (which consent shall not be unreasonably
withheld or delayed) before entering into any settlement of a claim or ceasing
to defend such claim; and, provided further, that the Shareholders’
Representative shall be entitled to participate in the defense of such claim and
to employ counsel of his choice for such purpose, the fees and expenses of which
separate counsel shall be borne solely by Sellers.

 

Section 7.07        Cooperation and Exchange of Information. Sellers and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VII or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Sellers and Buyer shall retain all
Tax Returns, schedules and work papers, records and other documents in his, her
or its possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in his, her or its possession relating to
Tax matters of the Company for any taxable period beginning before the Closing
Date, Sellers or Buyer (as the case may be) shall provide the other party with
reasonable written notice and offer the other party the opportunity to take
custody of such materials.

 

Section 7.08        Tax Treatment of Indemnification Payments. Any
indemnification payments pursuant to this Article VII shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

 

Section 7.09        Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.22 and this Article VII shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.

 

Section 7.10        Overlap. To the extent that any obligation or responsibility
pursuant to Article IX may overlap with an obligation or responsibility pursuant
to this Article VII, the provisions of this Article VII shall govern.

 

35

 

 

ARTICLE VIII
Earn-Out Payments

 

Section 8.01         Earn-Out.

 

(a)           Earn-out Payments. As additional consideration for the Shares, at
such times as provided in Section 8.01(d), Buyer or, at the direction of Buyer,
the Company or another designee of Buyer, shall pay to Sellers, with respect to
each Calculation Period within the Earn-out Period, an aggregate amount, if any
(each, an “Earn-out Payment”), equal to the lesser of (i) 22% of the Gross
Profits for such Calculation Period and (ii) the Pre-Tax Income for such
Calculation Period. Notwithstanding the foregoing, the total Earn-out Payments
that Sellers shall be entitled to receive under this Article VIII shall not
exceed, in the aggregate, $800,000.

 

(b)           Procedures Applicable to Determination of the Earn-out Payments.

 

(i)           On or before the date which is 90 days after the last day of each
Calculation Period (each such date, an “Earn-out Calculation Delivery Date”),
Buyer shall prepare and deliver to the Shareholders’ Representative a written
statement (in each case, an “Earn-out Calculation Statement”) setting forth in
reasonable detail its determination of Gross Profits and Pre-Tax Income for the
applicable Calculation Period and its calculation of the resulting Earn-out
Payment (in each case, an “Earn-out Calculation”).

 

(ii)          The Shareholders’ Representative shall have 10 days after receipt
of the Earn-out Calculation Statement for each Calculation Period (in each case,
the “Earn-out Review Period”) to review the Earn-out Calculation Statement and
the Earn-out Calculation set forth therein. During the Earn-out Review Period,
the Shareholders’ Representative and his accountants shall have the right to
inspect the Company’s books and records during normal business hours at the
Company’s offices, upon reasonable prior notice and solely for purposes
reasonably related to the determinations of Gross Profits, Pre-Tax Income and
the resulting Earn-out Payment. Prior to the expiration of the Earn-out Review
Period, the Shareholders’ Representative may object to the Earn-out Calculation
set forth in the Earn-out Calculation Statement for the applicable Calculation
Period by delivering a written notice of objection (an “Earn-out Calculation
Objection Notice”) to Buyer. Any Earn-out Calculation Objection Notice shall
specify the items in the applicable Earn-out Calculation disputed by the
Shareholders’ Representative and shall describe in reasonable detail the basis
for such objection, as well as the amount in dispute. If the Shareholders’
Representative fails to deliver an Earn-out Calculation Objection Notice to
Buyer prior to the expiration of the Earn-out Review Period, then the Earn-out
Calculation set forth in the Earn-out Calculation Statement shall be final and
binding on Sellers. If the Shareholders’ Representative timely delivers an
Earn-out Calculation Objection Notice, Buyer and the Shareholders’
Representative shall negotiate in good faith to resolve the disputed items and
agree upon the resulting amount of the Gross Profit, Pre-Tax Income and the
Earn-out Payment for the applicable Calculation Period. If Buyer and the
Shareholders’ Representative are unable to reach agreement within 15 days after
such an Earn-out Calculation Objection Notice has been given, all unresolved
disputed items shall be promptly referred to the Independent Accountant. The
Independent Accountant shall be directed to render a written report on the
unresolved disputed items with respect to the applicable Earn-out Calculation as
promptly as practicable, but in no event greater than 30 days after such
submission to the Independent Accountant, and to resolve only those unresolved
disputed items set forth in the Earn-out Calculation Objection Notice. If
unresolved disputed items are submitted to the Independent Accountant, Buyer and
the Shareholders’ Representative shall each furnish to the Independent
Accountant such work papers, schedules and other documents and information
relating to the unresolved disputed items as the Independent Accountant may
reasonably request. The Independent Accountant shall resolve the disputed items
based solely on the applicable definitions and other terms in this Agreement and
the presentations by Buyer and the Shareholders’ Representative, and not by
independent review. The resolution of the dispute and the calculation of Gross
Profit and Pre-Tax Income that is the subject of the applicable Earn-out
Calculation Objection Notice by the Independent Accountant shall be final and
binding on the Parties. The fees and expenses of the Independent Accountant
shall be borne by Sellers and Buyer in proportion to the amounts by which their
respective calculations of Gross Profit and Pre-Tax Income differ from Gross
Profit and Pre-Tax Income as finally determined by the Independent Accountant.

 

36

 

 

(c)           Independence of Earn-out Payments. Subject to the last sentence of
Section 8.01(a), Buyer’s obligation to pay each of the Earn-out Payments to
Sellers in accordance with Section 8.01(a) is an independent obligation of Buyer
and is not otherwise conditioned or contingent upon the satisfaction of any
conditions precedent to any preceding or subsequent Earn-out Payment and the
obligation to pay an Earn-out Payment to Sellers shall not obligate Buyer to pay
any preceding or subsequent Earn-out Payment.

 

(d)           Timing of Payment of Earn-out Payments. Subject to Section
8.01(g), any Earn-out Payment that Buyer is required to pay pursuant to Section
8.01(a) hereof shall be paid in full no later than five Business Days following
the date upon which the determination of Gross Profit and Pre-Tax Income for the
applicable Calculation Period becomes final and binding upon the Parties as
provided in Section 8.01(b)(ii) (including any final resolution of any dispute
raised by the Shareholders’ Representative in an Earn-out Calculation Objection
Notice). Buyer shall pay to each Seller his or her pro rata portion of the
applicable Earn-out Payment (based on such Seller’s ownership of Shares as set
forth on Schedule 1) in cash by wire transfer of immediately available funds to
such Seller’s Account.

 

(e)           Acceleration of Earn-out Payment. In the event that the Employment
Agreement is terminated by Buyer during the Term (as that term is defined in
Section 3 of the Employment Agreement) for any reason other than “Cause” (as
that term is defined Section 7 of the Employment Agreement), the maximum amount
of the Earn-out Payment ($800,000) shall be deemed to have been earned, and the
Sellers shall be entitled to receive a cash payment equal to $800,000, less the
amount of the Earn-out Payment that Buyer has paid through the date of the
termination of the Employment Agreement. The acceleration of the Earn-out
Payment under this Section 8.01(e) shall not apply if Ralph Palumbo voluntarily
resigns, or if the Employment Agreement is terminated because of the death of
Ralph Palumbo or his “Disability” (as that term is defined in Section 7 of the
Employment Agreement). Subject to Section 8.01(g), the accelerated Earn-out
Payment shall be paid in full no later than ten Business Days following the
termination of the Employment Agreement. Buyer shall pay to each Seller his or
her pro rata portion of the applicable Earn-out Payment (based on such Seller’s
ownership of Shares as set forth on Schedule 1) in cash by wire transfer of
immediately available funds to such Seller’s Account.

 

37

 

 

(f)           Post-closing Operation of the Company. Subject to the terms of
this Agreement, subsequent to the Closing, Buyer shall have sole discretion with
regard to all matters relating to the operation of the Company; provided, that
Buyer shall not, directly or indirectly, take any actions in bad faith that
would have the purpose of avoiding or reducing any of the Earn-out Payments
hereunder. Notwithstanding the foregoing, Buyer has no obligation to operate the
Company in order to achieve any Earn-out Payment or to maximize the amount of
any Earn-out Payment.

 

(g)          Set-off. Buyer shall withhold and set off against any amount
otherwise due to be paid pursuant to this Section 8.01 the amount of any Losses
to which any Buyer Indemnitee may be entitled under Article IX of this
Agreement.

 

(h)          No Security. The parties hereto understand and agree that (i) the
contingent rights to receive any Earn-out Payment shall not be represented by
any form of certificate or other instrument, are not transferable, except by
operation of Laws relating to descent and distribution, divorce and community
property, and do not constitute an equity or ownership interest in Buyer or the
Company, (ii) no Seller shall have any rights as a security holder of Buyer or
the Company as a result of such Seller’s contingent right to receive any
Earn-out Payment hereunder, and (iii) no interest is payable with respect to any
Earn-out Payment.

 

ARTICLE IX
Indemnification

 

Section 9.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein (other
than any representations or warranties contained in Section 3.22 which are
subject to Article VII) shall survive the Closing and shall remain in full force
and effect until the date that is 36 months from the Closing Date; provided,
that the representations and warranties in (a) Section 3.01, Section 3.03,
Section 3.24, Article IV and Section 5.01 shall survive indefinitely, (b)
Section 3.19 shall survive for a period of five years after the Closing, and (c)
Section 3.20 shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
60 days. All covenants and agreements of the parties contained herein (other
than any covenants or agreements contained in Article VII which are subject to
Article VII) shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

 

Section 9.02         Indemnification by Sellers. Subject to the other terms and
conditions of this Article IX, each Seller shall jointly and severally indemnify
and defend each of Buyer and its Affiliates (including the Company) and their
respective Representatives (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Buyer Indemnitees based upon, arising out of, with respect to or by reason
of:

 

38

 

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of such Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of such Seller pursuant to this Agreement
(other than in respect of Section 3.22, it being understood that the sole remedy
for any such inaccuracy in or breach thereof shall be pursuant to Article VII),
as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by such Seller pursuant to this Agreement (other than
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VII, it being understood that
the sole remedy for any such breach, violation or failure shall be pursuant to
Article VII); or

 

(c)          without limiting the generality of the indemnification obligations
set forth above in Section 9.02(a), any retroactive adjustments or corrections
made by Buyer or the Company to the Financial Statements, provided that such
adjustments or corrections are made on or prior to the one-year anniversary of
the Closing Date.

 

Section 9.03        Indemnification By Buyer. Subject to the other terms and
conditions of this Article IX, Buyer shall indemnify and defend each Seller and
his or her Affiliates (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Seller Indemnitees based upon, arising out of, with respect to or by reason
of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
Article VII, it being understood that the sole remedy for any such breach
thereof shall be pursuant to Article VII).

 

Section 9.04        Certain Limitations. The indemnification provided for in
Section 9.02 and Section 9.03 shall be subject to the following limitations:

 

(a)          Sellers shall not be liable to the Buyer Indemnitees for
indemnification under Section 9.02(a) or Section 9.02(c) until the aggregate
amount of all Losses in respect of indemnification under Section 9.02(a) and
Section 9.02(c) exceeds $25,000 (the “Basket”), in which event Sellers shall be
required to pay or be liable for all such Losses from the first dollar.

 

(b)          Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 9.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 9.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar.

 

39

 

 

(c)           For purposes of this Article IX, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

Section 9.05         Indemnification Procedures. The party making a claim under
this Article IX is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is a Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 9.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party; provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 9.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Sellers and
Buyer shall cooperate with each other in all reasonable respects in connection
with the defense of any Third Party Claim, including making available (subject
to the provisions of Section 6.01) records relating to such Third Party Claim
and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

 

40

 

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 9.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 9.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

(c)           Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

41

 

 

(d)          Tax Claims. Notwithstanding any other provision of this Agreement,
the control of any claim, assertion, event or proceeding in respect of Taxes of
the Company (including, but not limited to, any such claim in respect of a
breach of the representations and warranties in Section 3.22 hereof or any
breach or violation of or failure to fully perform any covenant, agreement,
undertaking or obligation in Article VII) shall be governed exclusively by
Article VII hereof.

 

Section 9.06         Payments. Once a Loss is agreed to by the Indemnifying
Party or finally adjudicated to be payable pursuant to this Article IX, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds (provided that any obligations owing to Buyer shall be satisfied first by
offsetting against the amounts, if any then due and owing to Sellers pursuant to
Article VIII). The Parties agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to include the date
such payment has been made at a rate per annum equal to 5%. Such interest shall
be calculated daily on the basis of a 365 day year and the actual number of days
elapsed.

 

Section 9.07        Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 9.08         Effect of Investigation. The representations, warranties
and covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.

 

ARTICLE X
Shareholders’ Representative

 

(a)           Each Seller, by executing this Agreement, makes, constitutes and
appoints the Shareholders’ Representative such Person’s true, lawful and
exclusive attorney-in-fact for and in such Person’s name, place, and stead and
for its use and benefit, to prepare, execute, certify, acknowledge, swear to,
file, deliver, or record any and all agreements, instruments or other documents,
and to take any and all actions, that are within the scope and authority of the
Shareholders’ Representative provided for in this Section 10.01. The grant of
authority provided for in this Section 10.01 is coupled with an interest and is
being granted, in part, as an inducement to the Parties to enter into this
Agreement and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Seller and shall be binding on any successor
thereto.

 

42

 

 

(b)          By virtue of his or her execution of this Agreement, each Seller
shall be deemed to have agreed to appoint the Shareholders’ Representative as
his or her agent and attorney-in-fact for and on behalf of the Sellers in
connection with, and to facilitate the consummation of the transactions
contemplated by, this Agreement, and in connection with the activities to be
performed on behalf of the Sellers under this Agreement, for the purposes and
with the powers and authority hereinafter set forth in this Article X, which
shall include the full and exclusive power and authority:

 

(i)           to take such actions and to execute and deliver such amendments,
modifications, waivers and consents in connection with this Agreement and the
consummation of the transactions contemplated hereby as the Shareholders’
Representative, in his reasonable discretion, may deem necessary or desirable to
give effect to the intentions of this Agreement;

 

(ii)          to receive any amounts due to Sellers under this Agreement, and to
disburse any such funds to Sellers;

 

(iii)         as the agent of the Sellers, to enforce and protect the rights and
interests of the Sellers and to enforce and protect the rights and interests of
the Shareholders’ Representative arising out of or under or in any manner
relating to this Agreement and, in connection therewith, to: (A) employ such
agents, consultants and professionals, to delegate authority to its agents, to
take such actions and to execute such documents on behalf of the Sellers in
connection with this Agreement as the Shareholders’ Representative, in his
reasonable discretion, deems to be in the interest of the Sellers; (B) assert or
institute any Action; (C) investigate, defend, contest or litigate any Action
initiated by Buyer or the Company, or any other Person, against the
Shareholders’ Representative, and receive process on behalf of any or all
Sellers in any such Action and compromise or settle on such terms as the
Shareholders’ Representative shall determine to be appropriate, give receipts,
releases and discharges on behalf of all of the Sellers with respect to any such
Action; (D) file any proofs, debts, claims and petitions as the Shareholders’
Representative may deem advisable or necessary; (E) settle or compromise any
claims asserted under this Agreement; (F) assume, on behalf of all of the
Sellers, the defense of any claim that is the basis of any claim asserted under
this Agreement; (G) defend, settle and authorize payments to any indemnified
parties on behalf of the Sellers in connection with any claim for
indemnification made by any indemnified parties pursuant to Article VII or
Article IX; and (H) file and prosecute appeals from any decision, judgment or
award rendered in any of the foregoing claims or Action;

 

(iv)         to enforce payment of any other amounts payable to the Sellers, in
each case on behalf of the Sellers, in the name of the Shareholders’
Representative;

 

(v)          to waive or refrain from enforcing any right of the Sellers or any
of them or of the Shareholders’ Representative arising out of or under or in any
manner relating to this Agreement; and

 

(vi)         to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, elections, notices,
requests, instructions, certificates, stock powers, letters and other writings,
and, in general, to do any and all things and to take any and all action that
the Shareholders’ Representative, in his good faith judgment, may consider
necessary or proper or convenient in connection with or to carry out the
activities described in paragraphs (i) through (v) above and the transactions
contemplated by this Agreement.

 

43

 

 

(c)          All decisions and actions by the Shareholders’ Representative shall
be binding upon all of the Sellers and no Seller shall have the right to object,
dissent, protest or otherwise contest the same.

 

(d)          In the event the Shareholders’ Representative becomes unable to
perform his responsibilities hereunder or resigns from such position, the
Sellers shall select another representative to fill the vacancy of the
Shareholders’ Representative (provided that any such replacement shall be
approved by Buyer), and such substituted representative shall be deemed to be a
Shareholders’ Representative for all purposes under this Agreement.

 

(e)          Buyer and the Company shall be entitled to rely exclusively upon
the communications of the Shareholders’ Representative relating to the foregoing
as the communications of Sellers. None of Buyer or the Company shall be held
liable or accountable in any manner for any act or omission of the Shareholders’
Representative in such capacity.

 

(f)           Buyer and the Company shall be entitled to unconditionally assume
that any action taken or omitted, or any document executed by, Ralph Palumbo,
purporting to act as the Shareholders’ Representative under or pursuant to this
Agreement has been unconditionally authorized by Sellers to be taken, omitted to
be taken, or executed on their behalf so that they will be legally bound
thereby, and no Seller shall institute any claim, lawsuit, arbitration or other
proceeding against Buyer, the Company or any of their respective Affiliates
alleging that Ralph Palumbo did not have the authority to act as the
Shareholders’ Representative on behalf of Sellers in connection with any such
action, omission or execution. No modification or revocation of the power of
attorney granted by the Sellers herein to Ralph Palumbo to serve as the
Shareholders’ Representative shall be effective as against Buyer until Buyer has
received a document signed by all Sellers effecting said modification or
revocation. Buyer, the Company and their respective Affiliates are hereby
relieved from any liability to any Person for any acts done by the Shareholders’
Representative and any acts done by Buyer or the Company in accordance with any
decision, act, consent or instruction of the Shareholders’ Representative.

 

ARTICLE XI
Miscellaneous

 

Section 11.01      Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred. Without limiting the generality of the foregoing, the Sellers (and not
the Company) shall pay any fees or commissions payable to Generational Equity,
LLC or any other broker/finder representing Sellers and/or the Company in the
transactions contemplated hereby.

 

44

 

 

Section 11.02           Notices. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
11.02):

 

If to a Seller:

Ralph Palumbo

c/o Rel-Tech Electronics, Inc.,
215 Pepes Farm Road,
Milford  CT 06460-3671


E-mail: RPalumbo@rel-tech.com 

    with a copy to:

Michael P. A. Williams, Esq.
Harlow, Adams & Friedman, P.C.,
One New Haven Avenue,
Milford  CT 06460-3398


Facsimile: (203) 878-9568

E-mail: mpaw@quidproquo.com 

    If to Buyer:

RF Industries, Ltd.

7610 Miramar Road,
Building 6000

San Diego, CA 92126
Attention: Johnny Walker

Facsimile: (858) 549-6345

E-mail: jwalker@rfindustries.com

Attention: President/CEO

    with a copy to:

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles CA 90067

Facsimile:      (310) 201-4746

E-mail:            ibenko@troygould.com

Attention:     Istvan Benko

   

 

45

 

 

Section 11.03      Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 11.04      Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 11.05      Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.02(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 11.06       Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 11.07       Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. No Party may assign his, her or its rights or obligations
hereunder without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld or delayed.

 

Section 11.08       No Third-party Beneficiaries. Except as provided in
Section 7.03 and Article IX, this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 11.09      Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by Buyer,
the Company and the Shareholders’ Representative. No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving. No waiver by any Party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

46

 

 

Section 11.10       Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California applicable to parties residing
in California, without regard to applicable principles of conflicts of law. Each
of the Parties hereto irrevocably consents to the exclusive jurisdiction of any
court located within California, in connection with any matter based upon or
arising out of this Agreement or the matters contemplated hereby and covenants
not to assert or plead any objection which he, she or it might otherwise have to
such jurisdiction and such process. Any process in any action or proceeding
commenced in such courts may be served upon the applicable Parties by mailing
the same by certified mail, return receipt requested, to the Party at his, her
or its address set forth in Section 11.02. Any such service shall be deemed to
have the same force and effect as personal service within the State of
California.

 

(b)           Each Party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, each such Party irrevocably and unconditionally waives any right
he, she or it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each Party to this Agreement certifies and acknowledges that (a) no
representative of any other Party has represented, expressly or otherwise, that
such other Party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such Party has considered the implications of this waiver,
(c) such Party makes this waiver voluntarily, and (d) such Party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 11.10(b).

 

Section 11.11       Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 11.12      Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

47

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  /s/ Wilfred LeBlanc   Wilfred LeBlanc       /s/ Rosemary T. LeBlanc   Rosemary
T. LeBlanc       /s/ Ralph Palumbo   Ralph Palumbo       /s/ Noreen C. Palumbo  
Noreen C. Palumbo       REL-TECH ELECTRONICS, INC.         By: /s/ Rosemary T.
LeBlanc     Name: Rosemary T. LeBlanc     Title: President       RF INDUSTRIES,
LTD.         By: /s/ Mark Turfler     Name:     Mark Turfler    
Title:       Chief Financial Officer

 

 

48

 

 

Schedule 1

 

Sellers’ Information

 

Seller   Address/Social
Security Number   Wire Transfer
Instructions   Number of
Shares of
the
Company
Owned Wilfred D. LeBlanc, Jr. and Rosemary T. LeBlanc, JTROS  

24 Manor House Ln.

Milford CT 06461

  Harlow, Adams & Friedman, Trustee   125.5               Ralph Palumbo and
Noreen C. Palumbo, JTROS  

15 Hillcrest Ave.

Milford, CT 06460

  Harlow, Adams & Friedman, Trustee   104.5

 

 

 

 

